Citation Nr: 1452781	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-18 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for frontotemporal dementia.


REPRESENTATION

Appellant represented by:	Mari Byrne, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The decedent served on active duty for training from June 7, 1976 to September 14, 1976, with additional with additional periods of active and inactive duty for training in the Army National Guard until October 1996.  He died in November 2010, and the appellant is his surviving spouse.

At the time of the decedent's death, a claim of entitlement to service connection for frontotemporal dementia was pending.  Following his death, the appellant applied to be substituted as the claimant for purposes of processing the claim, and that status was granted.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the decedent's death.  Id.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was certified to the Board by the RO in New York, New York.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals the transcript of the August 2014 Board hearing.

Additional evidence submitted by the appellant and her attorney raises the issue of whether to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The preponderance of the probative medical evidence of record demonstrates that the decedent had frontotemporal dementia which was as likely as not related to an injury during service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a grant of service connection for frontotemporal dementia have been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The appellant asserts that the decedent had frontotemporal dementia which was caused or contributed to by an injury to the head incurred in July 1995 during service in the Army National Guard.  The appellant has submitted written statements and provided testimony at the August 2014 Board hearing that soon after the 1995 injury, her husband began to behave differently and experienced severe headaches.  In the following years, he became increasingly withdrawn and erratic in his behavior, and by 2000 he had a "complete personality change."  In 2004, he was diagnosed with frontotemporal dementia.

Generally, a disability will be service-connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1131; 38 C.F.R. §§ 3.1(k), 3.303.  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a).  Active duty for training includes, inter alia, full-time duty in the Army National Guard under 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 U.S.C.A. § 101(21), (22); 38 C.F.R. § 3.6(c)(3).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The decedent's service records show that in July 1995, he was working on top of a mobile kitchen trailer when a high velocity wind blew him into a ravine, where he landed on his head and shoulders.  He sustained a broken ankle and rib.  A Statement of Medical Examination and Duty Status was issued in July 1995 that confirmed that he had incurred an injury in the line of duty, including trauma to the head, left side, and left ankle.

The decedent's VA and private treatment records clearly show that he was receiving regular medical care for frontotemporal dementia in the years prior to his death.

In November 2006 he was afforded a VA examination with a physician who concluded that the frontotemporal dementia was not caused by or the result of a head injury in service.  However, the physician also stated that there was no evidence of any head injuries during his service.  The Board therefore finds that the November 2006 VA examination report was not made based on a full understanding of the decedent's service, and the opinion is lacking in any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The appellant has submitted an August 2014 letter from a private physician and professor of neurology, Dr. K.K., who accurately discussed the decedent's service and medical history at length.  The physician found that the Veteran's dementia was more likely than not related to the head trauma he experienced in 1995.  To support this finding, the physician discussed the Veteran's particular symptoms which were more likely to be found in dementia sufferers who had previously experienced a traumatic brain injury and provided extensive medical literature to support her assertions.

The Board finds that the evidence of record shows that the decedent experienced a head injury in the line of duty while serving with the Army National Guard, and he was clearly diagnosed with a current disability of frontotemporal dementia during the course of the appeal.  The August 2014 physician's letter provides an adequate and probative medical opinion, as it was based on a review of all the facts of the record and supported by thorough rationale, that the decedent's disability was related to the incurrence of a traumatic brain injury in 1995.  In sum, the preponderance of the competent and probative medical evidence of record indicates that he had frontotemporal dementia that was linked to an injury incurred in the line of duty, and service connection for frontotemporal dementia is warranted.

ORDER

Entitlement to service connection for frontotemporal dementia is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


